17-428-cv
    Flores v. U.S. Dep’t of Justice


                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                         SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

                  At a stated term of the United States Court of Appeals for the Second Circuit,
    held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
    New York, on the 28th day of February, two thousand eighteen.

    PRESENT:    BARRINGTON D. PARKER,
                PETER W. HALL,
                RAYMOND J. LOHIER, JR.,
                      Circuit Judges.
    _____________________________________

    Louis Flores,

                                  Plaintiff-Appellant,

                        v.                                                            17-428-cv

    United States Department of Justice,

                      Defendant-Appellee.
    _____________________________________

    FOR APPELLANT:                                       Louis Flores, pro se, Jackson Heights, NY.

    FOR APPELLEE:                                        RUKHSANAH L. SINGH, Assistant United States
                                                         Attorney (Varuni Nelson, Rachel G. Balaban, on the
                                                         brief), for Richard Donoghue, United States
                                                         Attorney for the Eastern District of New York,
                                                         Brooklyn, NY.

              Appeal from a judgment of the United States District Court for the Eastern District of

    New York (Azrack, J.; Mann, M.J.).
       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

       Appellant Louis Flores, proceeding pro se, appeals from a judgment in favor of the

Department of Justice (“DOJ”) in his lawsuit under the Freedom of Information Act (“FOIA”).

Flores alleged that DOJ failed to respond timely to his FOIA request and, when it did respond,

failed to provide documents responsive to his request. The district court granted summary

judgment to DOJ, concluding that DOJ’s declarations showed that its search was reasonably

calculated to uncover responsive documents and that Flores had not made a showing of bad faith.

This appeal follows. We assume the parties’ familiarity with the underlying facts, the procedural

history of the case, and the issues on appeal.

       We review de novo a district court order granting summary judgment in a FOIA action.

Wilner v. Nat’l Sec. Agency, 592 F.3d 60, 69 (2d Cir. 2009). The defending agency has the burden

of demonstrating that its search was adequate, and declarations showing that “the agency has

conducted a thorough search” are sufficient to sustain this burden. Carney v. U.S. Dep’t of

Justice, 19 F.3d 807, 812 (2d Cir. 1994). Agency declarations are “accorded a presumption of

good faith,” and a FOIA plaintiff seeking discovery “must make a showing of bad faith on the part

of the agency sufficient to impugn the agency’s affidavits or declarations or provide some tangible

evidence that . . . summary judgment is otherwise inappropriate.”       Id. (internal citation and

quotation marks omitted). Here, the declarations submitted by DOJ established the adequacy of

its search for responsive documents. Flores only speculates that DOJ acted in bad faith. The

district court properly granted summary judgment in favor of DOJ on Flores’s FOIA claim.



                                                 2
        We have considered all of Flores’s remaining arguments and find them to be without merit.

Accordingly, we AFFIRM the judgment of the district court for substantially the reasons stated in

the magistrate judge’s thorough report and recommendation, which the district court adopted in

full.

                                             FOR THE COURT:
                                             Catherine O’Hagan Wolfe, Clerk of Court




                                                3